EXHIBIT 10.12
Pet DRx Corporation 2008 Non-Employee Director Compensation Program
The Board of Directors (the “Board”) of Pet DRx Corporation (the “Company”)
adopted the Company’s 2008 Non-Employee Director Compensation Program (the
“Director Program”) upon the recommendation of the Compensation Committee of the
Board. Under the Director Program, the Company will compensate members of the
Board who are not employees of the Company or its subsidiaries for their service
on the Board and its committees as follows. Each non-employee director will
receive a grant of an option to purchase 65,000 shares of Company common stock
upon his or her appointment to the Board, which will generally vest on the
one-year anniversary of the date of grant. On an annual basis, each non-employee
director will receive a grant of an option to purchase 16,000 shares of Company
common stock, which will be vested upon grant. Additionally, on an annual basis,
the Chairman of the Board will receive a grant of an option to purchase 20,000
shares of Company common stock, the Chair of the Audit Committee will receive an
option to purchase 12,000 shares and the Chairs of the Compensation Committee,
the Nominating and Corporate Governance Committee and the Acquisition Committee
will each receive an option to purchase 8,000 shares. These options will be
vested upon grant. All options granted will have a term of ten years, subject to
earlier termination upon a director’s termination of service with the Company.
Non-employee directors will also be entitled to be reimbursed for expenses
incurred in connection with Board and committee meetings. No other compensation
will be paid or provided to the Company’s non-employee directors.

 